Name: Commission Regulation (EEC) No 1734/89 of 19 June 1989 establishing ceilings and Community surveillance for imports of certain products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1989/90)
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  trade;  trade policy
 Date Published: nan

 No L 171 /20 Official Journal of the European Communities 20 . 6. 89 COMMISSION REGULATION (EEC) No 1734/89 of 19 June 1989 establishing ceilings and Community surveillance for imports of certain products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1989/90) whereas, consequently, the abovementioned tariff concession does not apply in Spain or Portugal until 31 December 1989 , and starting from 1 January 1990 it will apply in the Community with the exception of Portugal ; that in the limit of these tariff ceilings Spain must apply, starting from 1 January 1990, the customs duties calculated according to the Protocol to the aforemen ­ tioned Third ACP-EEC Convention ; Whereas the application of ceilings requires the Community to be regularly informed of the trend of imports of the relevant products originating in these countries ; whereas imports should, therefore, be made subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceilings at Community level as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible re-establishment of customs tariff duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-establish customs tariff duties if one of the ceilings is reached ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, , Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 967/89 0, and in particular Articles 13a and 22 thereof, Whereas Article 13a of Regulation (EEC) No 486/85 stipulates that products listed there, originating in the African, Caribbean and Pacific States or in the overseas countries and territories, are subject on importation into the Community to progressively reduced rates of duty ; whereas such reduction of duties applies only up to ceilings above which the customs duties actually applied in respect of third countries may be re-established ; Whereas, within the limits of these tariff ceilings, customs duties are reduced progressively by the percentages specified in that Article, during the same periods and in accordance with the same timetables as provided for in Articles 75 and 268 of the Act of Accession of the Kingdom of Spain and the Portuguese Republic ; whereas on this basis the preferential duty rates applicable in 1989 and 1990 must be equal to 60 % and 35 %, respectively, of the basic rates, with the exception of garlics, Chinese cabbages and walnuts, for which the rates must be 63,6 % and 54,5 % respectively of the basic rates ; whereas, however, the preferential duty applicable to walnuts is equivalent to a reduction of 40 % on the normal duty rate ; Whereas by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities ^), Spain and Portugal are to postpone implementation of the preferential arrangements for fruit and vegetables falling within Regulation (EEC) No 1035/72 of the Council (4), as last amended by Regulation (EEC) No 11 19/89 (*), until 31 December 1989 and 31 December 1990 respectively ; HAS ADOPTED THIS REGULATION : Article 1 1 . Imports of products listed in the Annex originating in the African, Caribbean and Pacific States or in the overseas countries and territories shall , in the Community as constituted at 31 December 1985, be subject to ceilings and to Community surveillance. The products referred to in the first paragraph, their combined nomenclature codes, the customs duties applicable, the periods of validity and the levels of the ceilings are set out in the Annex. (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 103, 15 . 4. 1989, p. 1 . V) OJ No L 172, 30 . 6. 1987, p. 1 . ( «) OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 118, 29 . 4. 1989, p. 12. 20 . 6 . 89 Official Journal of the European Communities No L 171 /21 3 . As soon as a ceiling has been reached, the Commission may adopt a regulation re-establishing, until the end of its period of validity, the customs duties applicable to third countries. 4. Member States shall send the Commission statements of the quantities charged for the preceding month no later than the 1 5th day of each month . At the Commission's request, they shall send statements of the quantities charged for periods of 10 days, to be forwarded within five clear days of the end of each 10-day period. Starting from 1 January 1990 the present Regulation is applicable in the Community with the exclusion of Portugal . From this date and within the limits of those tariff ceilings the Kingdom of Spain shall apply duties calculated in accordance with the relevant provisions of the Protocol to the Third ACP-EEC Convention consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the European Communities . 2. Quantities shall be charged against the ceilings as and when products are entered with customs authorities for free circulation, accompanied by a movement certificate . Products may be charged against a ceiling only if the movement certificate is submitted before the date on which the collection of customs duties is re-established. The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it, in the manner specified in the preceding subparagraphs. Member States shall inform the Commission, at the intervals and within the time limits specified in paragraph 4, of imports effected in accordance with the above procedures. Article 2 The Commission shall take all appropriate measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 3 This Regulation shall enter into force on 1 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1989 . For the Commission Christiane SCRIVENER Member of the Commission No L 171 /22 Official Journal of the European Communities 20 . 6. 89 ANNEX Order No CN code Description Customs duty applicable (%) Level of ceiling (tonnes) 12.0040 ex 0703 20 00 Garlics, from 1 March to 31 May 1990 6,6 500 12.0030 ex 0704 90 90 Chinese cabbages, from 1 November to 31 December 1989 9,5 1 000 12.0060 ex 0709 10 00 Artichokes, from 1 October to 30 November 1989 7,8 1 000 12.0070 0802 31 00 0802 32 00 Walnuts, from 1 January to 31 December 1990 4,8 700 12.0080 ex 0809 10 00 Apricots, from 1 October 1989 to 31 January 1990  from 1 October to 31 December : 15  from 1 to 31 January : 12,5 2 000 12.0090 ex 0809 20 90 Cherries, from 1 November 1989 to 28 February 1990  from 1 November to 31 December : 9  from 1 January to 28 February : 7,5 2 000 12.0100 ex 0809 30 00 Peaches, from 1 December 1989 to 28 February 1990  from 1 to 31 December : 13,2  from 1 January to 28 February : 1 1 2 000 12.0110 ex 0809 40 19 Plums, from 15 December 1989 to 28 February 1990  from 15 to 31 December : 4,8  from 1 January to 28 February : 4 2 000